— Appeal from a judgment of Monroe County Court (Marks, J.), entered April 6, 2000, convicting defendant upon his plea of guilty of, inter alia, murder in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: By failing to move to withdraw his plea of guilty or to vacate the judgment of conviction, defendant failed to preserve for our review his contention that he was coerced into pleading guilty (see, People v Nixon, 278 AD2d 941, lv denied 96 NY2d 786). In any event, defendant’s contention is without merit. Present — Green, J.P., Wisner, Scudder, Gorski and Lawton, JJ.